 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                  ***
 7    BOBBY WILLIAMS,                                      Case No. 2:19-cv-00293-APG-CWH
 8                            Plaintiff,
                                                           ORDER
 9          v.
10    COMBE INCORPORATED, et al.,
11                            Defendants.
12

13           Presently before the court is plaintiff Bobby Williams’ motion to stay all case deadlines

14   (ECF No. 21), filed on May 31, 2019. Defendants filed a joinder (ECF No. 22) on the same date.

15           Williams moves to stay all case deadlines, arguing he intends to opt-in to the national

16   settlement program intended to resolve all claims allegedly occurring from injuries related to the

17   use of Just for Men hair coloring products. Defendants join in the request. Accordingly, the

18   court will grant the motion.

19           IT IS THEREFORE ORDERED that plaintiff Bobby Williams’ motion to stay all case

20   deadlines (ECF No. 21) is GRANTED. All deadlines in this case are stayed pending the parties’

21   attempts to settle the case.

22           IT IS FURTHER ORDERED that the parties must file a joint status report in 120 days.

23

24           DATED: June 18, 2019

25

26
                                                          C.W. HOFFMAN, JR.
27                                                        UNITED STATES MAGISTRATE JUDGE
28
